EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	The after final amendments filed 08/02/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Hawkes on 08/09/2022.
The application has been amended as follows to better define over the prior art of record:

Claims 1-9. (Canceled)

Claim 10.	(Currently Amended) An insert for footwear, the insert comprising:
	an insole configured to be removably inserted into an article of footwear; and
	a sock directly and nonremovably attached to the insole, the sock comprising a closed front portion configured to receive the toes of a user and a rear portion opposite the front portion;
	wherein the insole extends beyond and more forward than the closed front portion of the sock;
	wherein the closed front portion of the sock is configured to lift away from the insole; 
	wherein the closed front portion of the sock is not directly attached to the insole; 
	wherein an entirety of the insole is comprised in substantially a single plane and the entirety of the insole is configured to be substantially below the user’s foot when the user wears the insert; and
	wherein the insole and the sock are configured to expose a heel of the user when the user wears the insert.	

Claim 11.	(Previously Presented) The insert of claim 10, wherein one of a middle portion of the sock or the rear portion of the sock is attached to the insole through a seam that extends from one of the middle portion of the sock or the rear portion of the sock towards the closed front portion of the sock, wherein the seam is substantially centered between two opposing sides of the insole. 

Claim 12.	(Previously presented) The insert of claim 10, wherein the insole further comprises a flap extending from a first side of the insole, wherein the flap is configured to maintain an opening in the sock.

Claim 13.	(Previously presented) The insert of claim 12, wherein the flap is directly coupled to the sock.  

Claim 14.	(Previously Presented) The insert of claim 10, wherein a front portion of the insole comprises one or more openings therethrough.

Claim 15.	(Previously Presented) The insert of claim 14, wherein a perimeter of an opening of the one or more openings corresponds in shape to a shape of an outer perimeter of the front portion of the insole. 

Claim 16.	(Previously presented) The insert of claim 10, wherein the insert is configured to couple to the article of footwear through one of an adhesive, hook and loop fasteners, or a seam.

Claim 17.	(Previously Presented) The insert of claim 10, wherein the rear portion of the sock is attached to the insole at two opposing edges of the rear portion of the sock and the middle portion of the sock is attached to the insole at a portion of the middle portion of the sock substantially centered between two opposing edges of the middle portion of the sock. 

Claim 18.	(Previously presented) The insert of claim 10,  wherein the insole is configured to extend from a rear end of  the article of footwear to a front end of the article of footwear when the insole is inserted into an article of footwear.

Claim 19.	(Previously presented) The insert of claim 10, wherein the insole further comprises a first flap extending from a first side of the insole and a second flap extending from a second side of the insole, wherein the first flap and the second flap are configured to maintain an opening in the sock and are directly coupled to the sock.  

Claim 20.	(Previously presented) The insert of claim 19, wherein the first flap and the second flap are sewn to the sock.
 
Claim 21.	(Currently Amended) An insert for footwear, the insert comprising:
	an insole configured to be removably inserted into an article of footwear; and
	a sock directly and nonremovably attached to the insole, the sock comprising a closed front portion configured to receive the toes of a user and a rear portion opposite the closed front portion; 
	wherein a front portion of the insole comprises one or more openings entirely through the insole 
	wherein the sock is configured to at least partially fill the one or more openings 
	wherein the closed front portion configured to receive the toes of the user is configured to entirely lift away from the insole;
	wherein an entirety of the insole is comprised in substantially a single plane and the entirety of the insole is configured to be substantially below the user’s foot when the user wears the insert; and
	wherein the insole and the sock are configured to expose a heel of the user when the user wears the insert.

22.	(Currently Amended) The insert of claim 21, wherein a width of an opening openings 

23.	(Canceled) 

24.	(Previously Presented) The insert of claim 21, wherein a middle portion of the sock is directly attached to the insole through a seam that extends towards the front portion of the insole, wherein the seam is substantially centered between two opposing sides of the insole.

25-27.	(Canceled) 

28.	(Previously Presented) The insert of claim 21, wherein a middle portion of the sock is attached to a middle portion of the insole substantially centered between two opposing edges of the middle portion of the sock and a rear portion of the sock is attached to the insole at two opposing edges of the rear portion of the sock. 

29.	(Currently Amended) The insert of claim 28, wherein the middle portion 

30-31.	(Canceled) 



Allowable Subject Matter
Claims 10-22, 24 and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest an insert having the combination of features claimed that includes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
08/10/2022